Citation Nr: 0612973	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya S. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which evaluated left ear hearing loss as 10 
percent disabling.

In a March 2004 statement in support of claim, the veteran 
appeared to claim service connection for hearing loss of the 
right ear.  As this claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
has level I hearing in the right ear and level XI hearing in 
the left ear. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2003; a rating 
decision in March 2003; and a statement of the case in 
February 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the supplemental statement of the case in May 
2004.
 
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87, 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In cases in which hearing loss in one service-
connected ear is compensable to a degree of 10 percent or 
more, as here, the non-service connected ear will be treated 
as if it were service-connected if it satisfies the criteria 
of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3)(2005).
In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Further, when the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

In VA audiometric tests of September 2002, the pure tone air 
conduction thresholds in the left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz were 105 at each threshold, with an average 
of 105 decibels.  The same test performed with respect to the 
right ear revealed 0, 20, 20 and 50 at each threshold, with 
an average of 23 decibels.  The speech recognition scores 
using the Maryland CNC test were 0 percent in the left ear 
and 100 percent in the right ear.  Such audiometric findings 
reflect level XI hearing the left ear and level I hearing in 
the right ear.  See 38 C.F.R. § 4.85, Table VI and Table VIa.

The report of private audiometric testing conducted in August 
2003 revealed "normal hearing up to three Khz in the right 
ear and lose [sic] of the moderate high frequencies, in the 
left ear has profound lose of neuro-sensorial type 
bilaterally."

On VA audiometric testing in May 2004, the pure tone air 
conduction thresholds in the left ear at 1,000, 2,000, 3,000 
and 4,000 Hertz were 105 at each threshold, with an average 
of 105 decibels.  The same test performed with respect to the 
right ear revealed 0, 15, 20 and 45 at each threshold, with 
an average of 28 decibels .  The speech recognition scores 
using the Maryland CNC test were 0 percent in the left ear 
and 96 percent in the right ear.  Such audiometric findings 
reflect level XI hearing in the left ear and level I hearing 
in the right ear.  See 38 C.F.R. § 4.85, Table VI and Table 
VIa. 

With respect to the VA exam of May 2004, the Board notes that 
on his Notice of Disagreement, received by the VA in June 
2004, the veteran contended the VA examination was 
inadequate. Review of the May 2004 examination report reveals 
that all subjective and objective findings necessary for 
evaluation of the veteran's disability were observed and 
recorded, and thus the examination appears complete and 
adequate.  Accordingly, a new examination is not necessary 
for evaluation of the veteran's claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
left ear hearing loss under any of the applicable criteria.

While the veteran has claimed entitlement to service 
connection for right ear hearing loss, the Board finds that 
claim does not prevent adjudication of the claim on appeal.  
A mechanical application of the schedule yields the same 
result as if the veteran's right ear hearing loss were 
service-connected.  Thus, it is not necessary to stay the 
current claim pending adjudication of service connection for 
right ear hearing loss, because the outcome of that 
adjudication would not change the outcome of this 
adjudication.

The mechanical application of the rating schedule to the 
September 2002 and May 2004 VA audiometric examination 
findings, level XI hearing in the left ear and level I 
hearing in the right ear, shows a rating of 10 percent.  
38 C.F.R. § 4.85, Table VII.  Thus, under the schedular 
criteria, the preponderance of the evidence is against an 
increase in rating for left ear hearing loss.  The veteran 
has not submitted any evidence showing that his left ear 
hearing loss has increased in severity since this VA 
audiometric examination.

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's hearing loss meets the 
criteria for a rating greater than 10 percent.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim and increased evaluation for left 
ear hearing loss is denied. 





ORDER

An increased evaluation for left ear hearing loss, evaluated 
as 10 percent disabling  is denied.


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


